Citation Nr: 0813420	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-06 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a dental disorder for 
the purposes of VA dental treatment.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from August 1964 to August 
1969 and from March 1970 to April 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board remanded the veteran's case afford him a Travel 
Board hearing in July 2007.  The veteran was scheduled for a 
hearing in February 2008, with notice provided in January 
2008.

The veteran failed to report for his hearing.  He has not 
provided evidence of good cause for his failure to report and 
he has not asked that the hearing be rescheduled.  
Accordingly, the veteran's request for a Travel Board hearing 
is considered to be withdrawn.  See 38 C.F.R. § 20.704(d) 
(2007).

Finally, the veteran's claim on appeal was originated by a 
request for dental treatment received from the VA medical 
center (VAMC) in Tampa, Florida, in June 2003.  The veteran's 
claim was denied.  He submitted a notice of disagreement 
(NOD) with the denial in April 2004.

The RO construed the NOD as a claim for entitlement to 
service connection for a dental disorder for compensation 
purposes.  This claim was denied in March 2005.  The veteran 
submitted his NOD in May 2006.  He was issued a statement of 
the case (SOC) in March 2007.  There is no evidence of record 
to show that the veteran perfected a substantive appeal for 
the issue.  In the absence of such evidence, the issue of 
entitlement to service connection for a dental disorder for 
compensation purposes is not for consideration on appellate 
review.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.

REMAND

The veteran served on active duty from August 1964 to August 
1969 and from March 1970 to April 1986.  He submitted a claim 
for VA disability compensation benefits in April 1986.  A 
review of the claims folder suggests that the initial claim 
was lost.  The veteran submitted another claim that was 
received in October 1986.

There is a copy of the original VA Form 21-526e, Veteran's 
Application for Compensation or Pension at Separation From 
Service, from April 1986.  The veteran did not include a 
dental issue at that time.  He submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, in October 
1986.  He included the issue of periodontal gum disease with 
the issues claimed.  He said that the gum disease was not 
completely treated.

The veteran was afforded a VA dental examination that was 
annotated "for rating purposes only" in January 1987.  His 
service medical records (SMRs) were not available for review.  
The dentist noted a history of dental treatment in service.  
There was no indication of trauma and none reported by the 
veteran.  The dentist said the veteran had generalized 
periodontitis.  

The RO issued a rating decision that denied the veteran's 
claim for service connection for three issues.  The issue of 
periodontitis was listed on the rating decision under the 
category of not service connected but the entry was lined out 
with a notation for the rating decision to be sent to 
"dental."  The Board assumes this means the rating was for 
treatment purposes only and the rating decision was referred 
to the VA medical center (VAMC) for them to notify the 
veteran of the denial.

The veteran submitted two additional statements regarding his 
periodontal disease in 1987.  One was to his congressional 
representative.  The second was to the RO in August 1987.  
The latter statement was annotated as having a copy sent to 
the VAMC at Bay Pines, Florida.  The next rating decision of 
record, dated in September 1987, did not address a dental 
issue.

The Board notes that the September 1987 rating decision did 
document that the veteran's SMRs were still not of record.  
However, copies of some SMRs provided by the veteran were 
used to grant service connection for a duodenal ulcer.  

The SMRs provided by the veteran included a copy of his 
retirement physical examination from January 1986.  There 
were no dental records.  The dental portion of the 
examination sheet is blank.  The word "acceptable" was 
entered in the block for remarks and additional dental 
defects and diseases.  The veteran did report a problem with 
gum disease on his Report of Medical History.  The examiner 
reported that the veteran had periodontal disease that was 
treated by the dental service.

The RO received a VA Form 10-7131, Exchange of Beneficiary 
Information and Request for Administrative and Adjudicative 
Action, from the VAMC in Tampa, Florida, in February 2003.  
The form reported that the veteran alleged dental trauma in 
service.  The RO issued the rating decision on appeal, 
finding that there was no evidence of dental trauma in 
service, in June 2003.  

The rating decision limited its adjudication as to whether 
there was evidence of dental trauma in service.  However, 
that is not the only basis for possibly establishing 
entitlement to service connection of a dental disorder for 
treatment purposes.  See 38 C.F.R. § 3.381 (2007).  

The veteran submitted his NOD with the denial in April 2004.  
The veteran reported that he had had treatment for his 
periodontal disease in service and was advised to seek 
further treatment from VA on his retirement.  He said he 
initially tried to file a claim through the VA hospital in 
Tampa.  He said he was told that he was not eligible for 
treatment.  

The veteran's statement about an "initial" claim appears to 
be related to the rating decision that was forwarded to 
"dental" in April 1987.  However, without information from 
the facility that received that rating, this is not certain.  
Further, the August 1987 statement from the veteran was 
referred to the VAMC in Bay Pines while the current claim 
originated from the VAMC in Tampa.  It is possible that the 
veteran has had previous denials at both Tampa and Bay Pines.  
A request for records related to any request for dental 
treatment from the two medical centers must be made, dating 
in 1987.

If the veteran has had prior final denials of a claim for 
service connection for a dental disorder for treatment 
purposes, then his current claim would require new and 
material evidence to be reopened.  The procedural posture of 
the case would be different.  

The Board notes that the veteran's SMRs were not of record at 
the time of the rating decision in April 1987.  The RO 
advised him that they still were not of record by way of a 
letter in February 2007.  The RO then issued a memorandum to 
file to say that the veteran's SMRs were not available and 
that all efforts to obtain the records had been exhausted.  
The memorandum noted that the initial request for the records 
was in November 1986 and that the second request was in July 
1986.  Even allowing for a typographical error for the second 
request, the Board can find no documentation of record to 
show that the RO has made an additional request for the 
veteran's SMRs after 1986.  Absent documentation of a request 
for the veteran's SMRs since that time, the RO must undertake 
efforts to locate the SMRs until such time as there is 
evidence of record to show that the records cannot be 
located.  

Finally, the veteran was not provided with the notice 
required under Veterans Claims Assistance Act of 2000 
(codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp 2007), and the pertinent implementing 
regulation, codified at 38 C.F.R. § 3.159 (2007)).  The 
veteran should be provided notice of the pertinent 
regulations used in determining eligibility for service 
connection for a dental disorder for treatment purposes.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that the veteran is provided 
with notice regarding a claim for service 
connection for a dental disorder for 
treatment purposes.  The letter should 
include a copy of 38 C.F.R. §§ 3.381 and 
17.161 (2007).  The RO should issue a 
second notice letter if subsequent 
development should show that there is a 
prior final denial of a claim for service 
connection for a dental disorder for 
purposes of treatment.

2.  The RO should contact the VAMCs in 
Tampa and Bay Pines and request the 
facilities to provide copies of any prior 
requests by the veteran for dental 
treatment and any determinations regarding 
eligibility for such treatment.  The query 
should extend from 1987 to the present.  

3.  The RO should make another attempt to 
secure the veteran's service medical 
records.  Efforts to do so must be 
documented in the claims folder.  

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the issue on appeal.  
If the benefit sought on appeal is not 
granted, the veteran, and his 
representative, should be furnished with 
a supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


